Citation Nr: 0912034	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-00 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected major depression with tension 
headaches. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1980 to 
October 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted the 
Veteran's claim of entitlement to service connection for 
major depression with tension headaches, and assigned the 
same an initial 30 percent disability rating, effective 
November 1, 2004.

The Veteran was scheduled to appear before the Board at the 
RO in Waco, Texas on January 16, 2009.  However, the Veteran 
did not report to the hearing, and has not provided an 
explanation for her absence.  As such, the Veteran's request 
for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.703 
(2008). 


FINDING OF FACT

Since November 1, 2004, the date upon which service 
connection became effective, the Veteran's service-connected 
major depression with tension headaches has not been 
manifested by occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms 
as: circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short-and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired abstract thinking; 
and difficulty in establishing and maintaining effective work 
and social relationships.


CONCLUSION OF LAW

Since November 1, 2004, the date upon which service 
connection became effective, the criteria for an initial 
disability rating in excess of 30 percent for service-
connected major depression with tension headaches have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R.        §§ 3.321(b)(1), 4.7, 4.126, 
4.130, Diagnostic Code (DC) 9434 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veteran's claim of entitlement to an initial disability 
rating in excess of 30 percent for major depression with 
tension headaches arises from her disagreement with the 
initial evaluation assigned following the grant of service 
connection.  Once service connection is granted, the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008). The Board will consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected major depression with tension 
headaches has been assigned an initial 30 percent disability 
rating, effective November 1, 2004, under DC 9434.

Under DC 9434, a 30 percent evaluation is warranted when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short-and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

In a letter dated in June 2005, a physician reported the 
Veteran's previous treatment for anxiety and depressive 
symptoms while deployed in Iraq in January 2004.  The 
physician reported that the Veteran was diagnosed with social 
anxiety disorder and dysthymic disorder, and also presented 
with some symptoms of generalized anxiety disorder.  The 
physician reported that the Veteran presented with a long 
history of predominantly social anxiety and depressive 
symptoms with mild occasional periods of generalized anxiety, 
which had worsened during deployment.  The physician reported 
that the Veteran was treated with brief, individual, 
supportive psychotherapy, and medication.  The physician 
opined that the Veteran did very well on the prescribed 
treatment. 

Service treatment records dated in June 2004 indicate that 
the Veteran denied feeling bothered by feelings of depression 
or hopelessness, or feeling down over the past month.  The 
Veteran also denied feeling little interest or pleasure in 
doing things over the past month.  

Record of VA general medical examination, dated in April 
2005, indicates that the Veteran reported experiencing 
headaches, associated with depression and anxiety, and 
brought on by stress, over the past three years.  The Veteran 
reported that her headaches began over the left side of her 
head and then spread to the rest of her head.  The Veteran 
reported that the pain was throbbing and accompanied by 
nausea.  The Veteran reported that she experienced the 
headaches at least once each month, and that such headaches 
lasted all day, improved with rest, and were not alleviated 
by over-the-counter medication.  The Veteran reported that 
during one of her headaches, she usually did not go to work 
as a physician's assistant.  The Veteran reported that over-
the-counter medication worked better than her previously-
prescribed anti-migraine medication.  The Veteran reported 
that she is currently taking prescription medication for 
insomnia and depression, with some improvement of same.  The 
Veteran was diagnosed with tension headaches.  

Record of VA examination for mental disorders, dated in April 
2005, indicates that the Veteran denied past psychiatric 
history prior to enlistment in service.  The Veteran reported 
that she was functioning "okay" until she experienced 
episodes of depression, anxiety, crying, and emotional 
distress in 2000.  The Veteran reported that she became 
physically fatigued and had difficulty concentrating and 
sleeping.  The Veteran reported that she tried a number of 
prescription medications until she found one that relieved 
some of her symptoms.  The Veteran was unable to pinpoint any 
connection between her feelings of depression and anxiety 
with any personal or family problems.  The Veteran reported 
that she had occasional difficulty remembering things, such 
as where she parked her car.  The Veteran reported that such 
memory impairment happened more often if she took one of her 
prescription medications the preceding evening.  The Veteran 
reported that her feelings of depression and stress 
occasionally caused tension headaches.

On mental status examination the Veteran appeared alert, 
fully ambulatory, friendly, and cooperative.  The Veteran was 
physically able to care for herself.  The Veteran exhibited 
satisfactory personal hygiene, coherent and relevant speech, 
an appropriate affect, average intellectual functioning, fair 
insight and judgment, and orientation to time, place, and 
person.  The Veteran was able to understand all questions 
asked of her, and responded to same in a proper manner.  The 
Veteran did not appear delusional, or appear as if she were 
experiencing hallucinations or suicidal or homicidal 
ideation.  

With regard to the Veteran's social history, she reported 
that she had been married for 25 years and lived with her 
husband and her eight year-old daughter.  The Veteran 
reported that she usually spent her time with her family when 
she was not working.  The Veteran reported that she does the 
grocery shopping for her family, but that she does not 
socialize much with people.  The Veteran reported that she 
prefers to be alone.  

With regard to the Veteran's occupational history, she 
reported that her civilian job as a physician's assistant is 
satisfactory.  The Veteran reported that she had been doing 
reasonably well on the job as an Army officer before her 
retirement from service in November 2004, and at home as a 
housewife.
With regard to her habits and legal history, the Veteran 
denied alcohol or drug abuse, or problems with the police or 
the law.

The Veteran was diagnosed with major depression, chronic, 
recurrent, and assigned a GAF score of 65.

VA treatment records dated in September 2005 indicate that 
the Veteran reported that she was depressed and that she had 
never been happy.  The Veteran reported anhedonia and 
insomnia.  No suicidal ideation or hallucinations were noted.  
The Veteran was diagnosed with depression.

Additional VA treatment records dated in September 2005 
indicate that the Veteran reported depression and unhappiness 
all of her life.  The psychiatrist noted that the Veteran 
reported that she experienced panic attacks and social 
phobia; however, he opined that such were schizoid tendencies 
and depersonalization syndrome.  The Veteran presented 
without evidence of an overt thought disorder, current 
hallucinations, and suicidal ideation.  The Veteran presented 
with a depressed mood, crying spells, and fair memory for 
recent and remote events.  The Veteran claimed that she 
enjoyed her work.  The Veteran was diagnosed with depression, 
possible schizoaffective disorder, depressed type, and 
assigned a GAF score of 65.  

VA treatment records dated in October 2005 indicate that the 
Veteran reported that she felt better and her mind was 
clearer.  The Veteran reported that she did not feel panic 
stricken as often and was able to feel comfortable in 
company.  The Veteran reported that her crying spells had 
decreased and her sleep was "okay."  The Veteran denied 
hallucinations.  The psychiatrist reported that the Veteran 
maintained good eye contact and presented with an euthymic 
mood, without an overt thought disorder.  The Veteran was 
diagnosed with schizoaffective disorder and depression.

Private treatment records dated in October 2005 indicate that 
the Veteran sought treatment for sleep apnea.  At that time, 
the Veteran denied any depression, irrational fears, feeling 
upset, feeling that things often go wrong, crying easily, or 
feeling inferior.  The Veteran denied attempting suicide or 
seriously considering suicide.  

VA treatment records dated in January 2006 indicate that the 
Veteran was hospitalized for four days for her psychological 
condition.  Summary of her treatment was provided by her 
psychiatrist.  The psychiatrist reported that prior to 
admission; the Veteran reported that she was feeling 
depressed and experiencing anxiety attacks for three weeks.  
The Veteran reported that she was not sleeping or eating 
well, and that she was losing weight.  The Veteran reported 
that she was experiencing crying spells, decreased energy and 
concentration, feelings of guilt, and suicidal thoughts.  

The psychiatrist noted that, upon admission, the Veteran 
exhibited a depressed mood, impaired insight and judgment, an 
intact memory to past and recent events, and orientation to 
all three spheres.  The Veteran denied experiencing any 
hallucinations.  The psychiatrist noted that after a few days 
of treatment with prescription medication, the Veteran 
exhibited much improvement in her mental condition.  The 
Veteran was no longer having crying spells, and she became 
free of suicidal thought.  The Veteran was able to sleep and 
eat well, and she began socializing with other veterans.  The 
Veteran's mood appeared normal, and she wanted to go home.  
The Veteran was diagnosed with major depression, recurrent, 
and assigned a GAF score of 50 upon admission and a GAF score 
of 70 on discharge.

Additional record of treatment dated at that time indicates 
that the psychiatrist noted that the Veteran was doing fairly 
well with the prescription medication management of her 
symptoms until two weeks prior to her admission.  The 
psychiatrist noted that the Veteran's depressive symptoms re-
emerged with marked anhedonia, depression worse in the 
morning, anxiety, lack of mood reactivity, marked pessimism, 
decreased appetite, and hopelessness, without suicidal 
intent.  The Veteran denied hallucinations or manic or 
hypomanic symptoms, and there was no evidence of florid 
paranoia.  The Veteran described a pervasive pattern of 
suspiciousness characterized by the interpretation of motives 
of others as malevolent.  The Veteran reported that she 
confided in no one for fear that information gained may be 
used maliciously.  The Veteran reported that she had little 
interest in physical intimacy and described herself as a 
loner.  The Veteran denied history of thought insertion, 
broadcasting, or withdrawal, and denied ideas of reference.  

On mental examination the Veteran appeared well-groomed, 
appropriately-dressed, cooperative, despondent, pessimistic, 
and teary, with a depressed mood and affect.  The Veteran 
exhibited vague paranoid ideations, feelings of hopelessness, 
but also intact cognition and fair to good judgment and 
insight.  The Veteran was not floridly psychotic, and 
appeared without suicidal intent.  

The Veteran was diagnosed with major depressive disorder with 
melancholic symptoms, by history, versus schizoaffective 
disorder, by history, and assigned a GAF score of 48.

Further treatment records dated at that time indicate that 
the Veteran was alert to person, place, and time, without 
memory problems or agitation.  The Veteran exhibited 
tearfulness, but appropriate behavior to the situation.  The 
Veteran's pupils were equal and reactive to light.  The 
Veteran exhibited a flat affect and depressed mood, and the 
next day she exhibited a blunted affect and dysphoric mood.  
The Veteran exhibited an active range of motion and moved all 
extremities with symmetry of strength, without paraesthesia.  
The Veteran followed commands.  The Veteran exhibited clear, 
understandable, and appropriate verbalization.

Final treatment records dated at that time indicate that the 
Veteran appeared dysphoric, but not psychotic, and reported 
no symptoms of mania.  The Veteran reported that she had been 
depressed since the age of nine, when her mother died, and 
that her husband was absent and nonsupportive.  On another 
day, records indicate that the Veteran appeared quiet and 
withdrawn, with a flat affect and depressed mood.  Notes of 
treatment dated immediately prior to her discharge indicate 
that the Veteran expressed fear that she would be fired if 
she told anyone at her job that she was admitted to the 
hospital for a mental condition.  The Veteran reported that 
her husband was supportive.  The nurse noted that the 
Veteran's husband telephoned the Veteran during treatment was 
asked a number of questions about his wife's condition.

VA treatment records dated in February 2006 indicate that the 
Veteran was re-evaluated as to her psychological condition.  
The Veteran reported that her medication helped her some, but 
that she lacked motivation and slept poorly.  The Veteran 
reported that she felt vaguely suspicious, but not hopeless 
or suicidal.  The Veteran reported that she was concerned 
that she might never feel well again.  The Veteran appeared 
well-groomed and appropriately-dressed, cooperative, but 
despondent, pessimistic, and teary.  The Veteran appeared 
with mild vague paranoid ideations, but intact cognition, and 
good insight and judgment.  The Veteran denied suicidal 
ideation.  The Veteran was diagnosed with major depressive 
disorder and assigned a GAF score of 60.  

The April 2005 VA examination for mental disorders assigned 
the Veteran a GAF score of 65, VA treatment in September 2005 
assigned the Veteran a GAF score of 65, VA hospitalization in 
January 2006 assigned the Veteran GAF scores of 48, 50, and 
70, and VA treatment in February 2006 assigned the Veteran a 
GAF score of 60.  No other GAF scores are of record.  The GAF 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126 (2008); VAOPGCPREC 10-95 
(Mar. 1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, a GAF score of 41-50 generally reflects serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, of school functioning (e.g., no 
friends, unable to keep a job).  A GAF score 51-60 generally 
reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).  A 
score of 61-70 generally reflects mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV).

The Board notes that during the Veteran's January 2006 VA 
hospitalization she was assigned GAF scores of 48 and 50, 
indicating serious symptoms or serious impairment in social, 
occupational, of school functioning.  However, evidence of 
record does not describe serious symptoms such as suicidal 
ideation, severe obsessional rituals, legal problems, or the 
inability to keep a job.  During this treatment, despite 
assigned GAF scores of 48 and 50, there is no evidence that 
the Veteran exhibited circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); or impaired 
abstract thinking.

While the Veteran has reported feelings of depression and 
anxiety, and has indicated that during one of her tension 
headaches she usually stays home from work, there is no 
evidence that such symptoms are indicative of a serious 
deficit in her occupational abilities.  Significantly, there 
is no evidence that the Veteran has been disciplined or 
terminated for missing work, or that she has missed work on a 
regular basis.  The Veteran has consistently reported that 
she enjoys her job as a physician's assistant and has not 
provided any evidence that her psychological condition, while 
treated with prescription medication, has created performance 
or social problems at work.  Thus, the evidence of record as 
to the Veteran's employment clearly reflects adequate 
occupational functioning.    

While the Veteran may experience exacerbations of her 
symptoms, evidenced by her four-day VA hospitalization in 
January 2006, her symptoms overall appear to be no more than 
moderate.  In any event, the emphasis in psychiatric ratings 
is not solely on social impairment, but rather includes an 
evaluation of how the mental disorder interferes with the 
ability to work.  38 C.F.R. § 4.126 (2008).  Here, there is 
no indication that the Veteran's service-connected major 
depression with tension headaches overall has interfered with 
her ability to work beyond that contemplated by the 30 
percent rating criteria.  

There is no evidence that symptomatology of the Veteran's 
major depression with tension headaches, even during her 
Janaury 2006 VA hospitalization, includes circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired abstract thinking; or difficulty in 
establishing and maintaining effective work and social 
relationships.  These factors indicate that since November 1, 
2004, the date upon which service connection became 
effective, the Veteran has not been more than moderately 
occupationally and socially impaired.  As such, the Board 
finds that an evaluation in excess of 30 percent is not 
warranted.  

As the preponderance of the evidence is against the claim of 
entitlement to an initial disability rating in excess of 30 
percent for service-connected major depression with tension 
headaches, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  In this case, 
there has been no assertion or showing by the appellant that 
her service-connected disability has necessitated frequent 
periods of hospitalization.  While the appellant may assert 
that her disability has interfered with her employability, 
the evidence of record simply does not support a conclusion 
that any such impairment is beyond that already contemplated 
by the applicable schedular criteria.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  In the absence of the factors 
set forth above, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An initial disability rating in excess of 30 percent for 
service-connected major depression with tension headaches is 
denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


